—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered January 4, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of imprisonment of 4V£ to 9 years, unanimously affirmed.
The undercover officer’s testimony provided adequate grounds for the trial court to close the courtroom. We have previously held that where the undercover himself testifies that he is still active in the community and is fearful for his safety, the People have made a showing sufficient to warrant closure (People v Santos, 154 AD2d 284, lv denied 75 NY2d 817), in compliance with Waller v Georgia (467 US 39), particularly since defendant never suggested any other remedy, but objected only on the ground that an insufficient showing had been made (see also, People v Vidal, 172 AD2d 228, lv denied 78 NY2d 927).
Similarly, defendant’s claim that he received ineffective assistance of counsel cannot be reviewed on the record before this Court, but is more properly the subject of a CPL 440.10 motion. Concur — Murphy, P. J., Sullivan, Carro, Rosenberger and Rubin, JJ.